WISDOM, Circuit Judge
(dissenting).
I respectfully dissent. With deference to Judge Bell and to the members of this panel, I feel that the attorney’s fee allowed Mrs. Roberts does not reflect the difficulties she overcame nor the importance of the case in the cause of non-discrimination against working women.
Assuming the correctness of Mrs. Roberts’s estimate of the hours she spent on the ease on appeal and on the merits when the case was remanded, she was paid at the rate of $25 an hour. This compares with $35 an hour prescribed by the Georgia minimum fee schedule, $35 an hour by the Baton Rouge Bar Association, and $40 an hour *99by the Texas Bar Association. These rates are for routine matters.
Weeks was as un-routine as a case could be. It had been lost below. Georgia labor regulations prohibited the employment of women in occupations requiring the lifting of weights in excess of 30 pounds. Although that regulation was repealed when Weeks was pending on appeal the adoption of the regulation in Georgia and other states was in itself evidence of the reasonableness of Southern Bell’s decision not to employ women as switchmen. Moreover, in emergencies switchmen are subject to call at all hours. The pertinent language of Title VII is unclear, the relevant legislative history is sparse, and omnipresent is the centuries old tradition that men as men or as legislators should protect women from strenuous or dangerous tasks.
The case was one of first impression. A broad construction of the term “bona fide occupational qualification” could nullify Title VII. A holding that the burden of proof was on the employee would virtually nullify the Act. Mrs. Roberts succeeded in establishing a narrow construction of the exception. And this Court clearly held that the burden of proof is on the employer. 408 F.2d at 232.
When one sees the number of women employed in telephone companies in this country — one in six, we were told in oral argument — the far-reaching effect of Weeks is obvious to the eye. But the case is more important than its effect on the employment of women as switchmen. The principle it establishes is that women are individuals not a stereotyped class inferior to men when it comes to work performance. Today a woman may be an officer of the line in the United States Navy. She may be a police officer or United States Marshal. As Judge Frank Johnson said for this Court in Weeks:
“The promise of Title VII is that women are now to be on equal footing. We cannot conclude that by including the bona fide occupational qualification exception Congress intended to . renege on that promise.”
408 F.2d at 236. Moreover, Weeks cuts both ways: men may find doors open to them that previously were open only to women.
Mrs. Weeks ended her long litigation by fully recovering every dollar she claimed. The principal parties at interest, however, were the American public generally and working women particularly. In such litigation, as pointed out in Robinson v. Lorillard Corp., 4 Cir., 444 F.2d 791 at 804.
“[U]nder Title VII, as under Title II of the Civil Rights Act of 1964, attorneys’ fees are to be imposed not only to penalize defendants for pursuing frivolous arguments, but to encourage individuals to vindicate the strongly expressed congressional policy against racial discrimination. The appropriate standard, therefore, is that expressed by the Supreme Court in Newman v. Piggie Park Enterprises, 390 U.S. 400, 402, 88 S.Ct. 964, 966, 19 L.Ed.2d 1263 (1968)” . . . . 444 F.2d at 804.
In Newman v. Piggie Park Enterprises, 1968, 390 U.S. 400, 88 S.Ct. 964, 19 L.Ed.2d 1263, a case involving racial discrimination, the Court said:
“If [the plaintiff] obtains an injunction, he does so not for himself alone but also as a ‘private attorney general,’ vindicating a policy that Congress considered of the highest priority. If successful plaintiffs were routinely forced to bear their own attorneys' fees, few aggrieved parties would be in a position to advance the public interest by invoking the injunctive powers of the federal courts. Congress therefore enacted the provision for counsel fees — not simply to penalize litigants who deliberately advance arguments they know to be untenable but, more broadly, to encourage individuals injured by racial discrimination to seek judicial relief under Title II.” 390 U.S. at 402, 88 S.Ct. at 966. (footnotes omitted).
*100A number of organizations, recognizing this principle, have filed amicus briefs in behalf of Mrs. Roberts: The Western Region, NAACP; The Mexican-American Legal Defense and Educational Fund, Inc.; The United Native Americans, Inc.; NOW Legal Defense and Education Fund, Inc.; Women’s Equity Action League; National Association for the Advancement of Colored People.
In sum, I feel compelled to take issue with the majority. I would reverse and remand the case for further consideration of the reasonableness of the attorney’s fee due Mrs. Sylvia Roberts.